705 S.E.2d 386 (2011)
STATE
v.
Robert Lee PASTUER.
No. 327PA10-1.
Supreme Court of North Carolina.
January 18, 2011.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Charlesena Elliott Walker, Assistant Appellate Defender, for Pastuer, Robert Lee.
Sam Currin, District Attorney, for State.


*387 Amended

The following order has been entered on the motion filed on the 12th of January 2011 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 18th of January 2011."
Jackson, J. recused.
State of NC shall have up to and including the 3rd day of February 2011 to file and serve his/her brief with this Court.